FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS INCREASED NET INCOME FOR FIRST THREE QUARTERS OF 2012 BLACKSBURG, VA, October 18, 2012:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH) announced net income of approximately $13.06 million through September 30, 2012, up $313 thousand, or 2.46%, above the total reported for the first nine months of 2011.Basic earnings per share were $1.88, which compares with $1.84 reported at September 30, 2011.At September 30, 2012, the Company had total assets of $1.08 billion, an increase of 3.73% in total assets since the end of September 2011. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “While economic factors combined with increased regulatory burden and political uncertainty continue to challenge our market area and the financial industry, our consistent focus on providing our customers the best services and products available continues to bring successful results to our stockholders.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) September 30, 2012 September 30, 2011 December 31, 2011 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Bank-owned life insurance Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,943,974 shares at September 30, 2012, 6,937,974 at September 30, 2011 and 6,939,974 at December 31,2011 Retained earnings Accumulated other comprehensive gain (loss), net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 60 37 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 40 57 Credit card fees Trust income Bank-owned life insurance Other income Realized securities gains (losses), net ) (3
